         Case 7:19-cv-04696-VB Document 7-1 Filed 08/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KOSSOFF & KOSSOFF LLP and                       No . 7:19-cv-04696
IRWIN KOSSOFF,
                     Plaintiffs,                STIPULATION AND
                                                ORDER EXTENDING TIME
               V.                               TO RESPOND TO COMPLAINT

CONTINENTAL CASUAL TY COMP ANY,

                             Defendant.

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys for the parties that the time within which Defendant Continental Casualty Company

may respond to the Complaint is hereby extended for a two (2) week period, up to and including

August 19, 2019.

Dated: August 5, 2019

STORCH AMINI PC                                 WILEY REIN LLP

Isl Steven Storch                               Isl Todd A . Bromberg
Steven Storch                                   Todd A. Bromberg
Avery Samet                                     1776 K Street NW
140 East 45 th Street, 25th Floor               Washington, D.C. 20006
New York, New York 10017                        (202) 719-7000
(212) 490-4100                                  tbromberg@wileyrein.com
storch@storchamini.com                          Counsel for Defendant Continental Casualty
asamet@storchamini.com                          Company
Counsel for Plaintiffs Kossojf & Kossojf LLP
and Irwin Kossojf

So ordered.

Dated: August 5, 2019
       White Plains, New York

                                               Honorable Vincent L. Briccetti
                                               United States District Judge
